        Case      5:19-cr-1O-XR Document                            145 Filed O5I2l'    Page 12 of 13



                                                                                                  FILED
61712011 Notice of Waiver of Personal Annearance at Arraienment

                                                                                                MAY 2 4     2019
                                            UNITED STATES DISTRICT COURT
                                                                                             CLERK, U.S. DISTRICT CLERK
                                             WESTERN DISTRICT OF TEXAS                      WESTERN
                                                SAN ANTONIO DIVISION


UNITED STATES OF AMERICA                                             §
                                                                     §
vs.                                                                  §   Case Number: SA: 19-CR-00370(I 7)-XR
                                                                     §
(17) NELSON OCHOA                                                    §

      NOTICE OF WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND
                      ENTRY OF PLEA OF NOT GUILTY
                    WAIVER OF MINIMUM TIME TO TRIAL

       NOW COMES Defendant in the above-referenced case who, along with his/her
undersigned attorney, hereby acknowledges the following:

            1)   Defendant has received a copy of the charging document in this case.
            2) Defendant has read the charging document or had it read to him/her.
            3) Defendant understands he/she has the right to appear personally with his/her
attorney before a Judge for Arraignment in open Court on this accusation. Defendant further
understands that, absent the present waiver, he/she will be so arraigned in open Court.

             Defendant, having conferred with his/her attorney in this regard, hereby waives
personal appearance with his/her attorney at the arraignment of this case and the reading of the
charging document and, by this instrument, tenders his/her plea of "not guilty". The defendant
understands that entry by the Court of said plea for defendant will conclude the arraignment in
this case for all purposes. Defendant request the urt a ept his/her waiver of appearance and
entere a plea of "not guilty."


Date a                                                            Defendant


                         ?-q 7I,
                                                                                          tdant (Print)

Date


ALL WAIVER FORMS MUST BE FILED IN THE CLERK'S OFFICE NO
LATER THAN 5:00 P.M. ON THE DAY BEFORE THE SCHEDULED DATE OF
ARRAIGNMENT. IF A WAIVER FORM IS NOT SUBMITTED BY THAT TIME,
THE DEFENDANT AND DEFENDANT'S ATTORNEY MUST APPEAR FOR THE
ARRAIGNMENT AS SCHEDULED.
            Case 5:19-cr-WI0-XR Document 145 FUed O5I21                                       Page 13 of 13



 6/7/2011   Notice   of Waiver of Personal Appe&ance at Arraignment                                            Page 2


              4) Defendant understands that he/she has a right to a minimum period of time to
trial so that trial shall not commence less than thirty (30) days from the date on which the
defendant first appears through counsel or expressly waives counsel and elects to proceed pro Se.
Defendant further understands that, absent the present waiver, he/she will not be brought to trial
during this thirty (30)-day period.

            Defendant, having conferred with his/her attorney in this regard, hereby WAIVES
the requirement that trial shall not commence less than thirty (30) days from the date on which
the defendant first appears through counsel or expressly waives counsel and elects to proceed
pro Se.


Date                                                                  Defendant

                                                                      Name of Attorney for Defendant (Print)

Date                                                                  Signature of Attorney for Defendant



                                              NOTICE OF EIGHT TO CONSENT
                                            TO DISPOSITION OF A MISDEMEANOR

            The U.S. Magistrate Judge may conduct proceedings in any and all Class A
misdemeanor cases, including a jury or non-jury trial, if the defendant voluntarily consents
thereto, and for Class B and C misdemeanors and infractions regardless of consent.

                       PLEASE INDICATE ONE OF THE FOLLOWING WITH A CHECK MARK:

                              I DO CONSENT TO MAGISTRATE JUDGE JURISDICTION.
                              I DO NOT CONSENT TO MAGISTRATE JUDGE JURISDICTION.

NO RESPONSE OR OMISSION OF THIS PAGE WILL BE INTERPRETED AS NOT
CONSENTING TO MAGISTRATE JUDGE JURISDICTION AND CASE WILL BE
ASSIGNED TO A U.S. DISTRICT JUDGE.


Date                                                                  Defendant

                                                                      Name of Attorney for Defendant (Print)

Date                                                                  Signature of Attorney for Defendant
